         Case 1:16-cv-00259-KCD Document 124 Filed 06/03/21 Page 1 of 1




                In the United States Court of Federal Claims
                                           No. 16-259 C
                                        Filed: June 3, 2021


HEALTH REPUBLIC
INSURANCE COMPANY

                                                              RULE 54(b)
                                                              JUDGMENT
           v.

THE UNITED STATES


       Pursuant to the court’s Order, filed June 1, 2021, directing the entry of judgment pursuant
to Rule 54(b), there being no just reason for delay, and the parties’ stipulation for entry of partial
judgment (contained within the parties’ joint motion to divide Dispute Subclass into two
subclasses), filed April 13, 2020,

        IT IS ORDERED AND ADJUDGED this date, pursuant to Rule 58, that Freelancers Co-
Op of New Jersey, Inc. recover of and from the United States the amount of $23,301,140.37 for
risk corridors benefit years 2014 and 2015.



                                                       Lisa L. Reyes
                                                       Clerk of Court

                                               By:     s/ Debra L. Samler

                                                       Deputy Clerk
